UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04518) Exact name of registrant as specified in charter:	Putnam Massachusetts Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period :	June 1, 2014 — May 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Massachusetts Tax Exempt Income Fund Annual report5 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Financial statements 19 Federal tax information 40 About the Trustees 41 Officers 43 Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Single-state investments are at risk of common economic forces and other factors affecting a state’s tax-exempt investments. This may result in greater losses and volatility. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors today are weighing multiple factors, including the anticipated first interest-rate increase by the U.S. Federal Reserve in nine years and mixed economic data. Some market participants believe a potential pullback in the economy could be in store for the United States, as recent economic data indicate a slowdown. Many others, however, believe the slight contraction in gross domestic product in the first quarter may be similar to the winter weather downturn in 2014. Meanwhile, Europe has shown some early signs of recovery in the areas of both growth and inflation, despite ongoing concerns about Greece’s fiscal situation. For the past seven years, the Fed has undertaken unprecedented measures to stimulate the economy through bond buying and interest-rate cuts. Now, the Fed is planning to raise interest rates, likely by the end of the year. While negative for bonds, a gradual rise in interest rates could potentially be positive for stocks, indicating economic growth and possibilities for higher corporate profits. International markets, some of which have delivered solid returns in the first several months of 2015, would also be affected by higher interest rates in the United States. You will find in the following pages an update on your fund’s performance as well as a market outlook from your fund’s portfolio manager. During a time of shifting market environments, it is important for you to consult with your financial advisor to ensure that your portfolio matches your tolerance for risk and investment goals and to make any necessary adjustments. Putnam’s professional managers pursue consistent strategies and have experience navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees July 13, 2015 Performance snapshot Annualized total return (%) comparison as of 5/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Massachusetts Tax Exempt Income Fund Interview with your fund’s portfolio manager Thalia Meehan, CFA What was the market environment like during the 12-month reporting period ended May31, 2015? With the U.S. unemployment rate and other economic indicators improving, speculation intensified that the U.S. Federal Reserve might raise interest rates for the first time since 2006. But expectations for monetary tightening were gradually pushed back following the economic slowdown in the first quarter of 2015. Falling energy prices also added a new dimension to the debate about growth as dramatically lower oil prices rippled through the economy and helped to ease potential inflationary pressure. Crude oil prices fell precipitously in late 2014 but bottomed out at just over $47 per barrel in March. The strong U.S. dollar, which has climbed since last summer, also had a dampening effect on the U.S. economy by making exports less competitive and affecting multinational corporate earnings by reducing the value of profits from international operations. Toward the close of the period in May, the Fed signaled that a June interest-rate increase was unlikely amid the conflicting data about the economy’s health. Yields on U.S. Treasury bonds rose in the final weeks of the reporting period, despite lackluster growth. Why was that? Longer-maturity U.S. Treasury bond yields climbed to seven-month highs in the closing weeks of the period amid further signs Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/15. See pages 4 and 11–14 for additional fund performance information. Index descriptions can be found on page 16. Massachusetts Tax Exempt Income Fund     5 of improvement in the job market, which investors feared might spur the Fed to raise interest rates sooner rather than later. The announcement of a larger-than-expected 280,000 U.S. job gain in May contributed to speculation of a Fed rate hike as early as September. Since bond prices move inversely to bond yields, the selloff was a headwind for the bond market as a whole, including municipal bonds. However, municipal bonds had other factors as a tailwind, which kept them in positive territory for the 12-month reporting period. The asset class benefited from favorable technicals [supply/demand dynamics], as inflows continued throughout the period. While supply is up significantly year over year, it has been dominated by refunding issuance, as municipal issuers replaced their older, higher-coupon bonds with lower-yield debt. The increased supply has generally been met with strong demand. With interest rates still relatively low and fundamental credit quality stable, investors continued to seek out the yields offered by relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. Consequently, credit spreads [the difference in yield between higher- and lower-quality municipal bonds] tightened during the period, resulting in slightly better returns for lower-quality investments than for higher-quality investments. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 5/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Massachusetts Tax Exempt Income Fund “In our opinion, the general fiscal health and creditworthiness of the municipal bond market are solid.” Thalia Meehan How did the fund perform in this environment? The fund was well positioned for this environment, outperforming its benchmark, the Barclays Municipal Bond Index, and the average return of its Lipper peer group for the 12months ended May31, 2015. Are your key investment themes, with their defensive orientation, still in place? We maintained our slightly defensive bias in the portfolio because we believed that the municipal bond market’s attractive returns in 2014 could be attributed primarily to a combination of lower interest rates and strong market technicals. We kept the fund’s duration positioning, or interest-rate sensitivity, below the median of its Lipper peer group. We achieved this by maintaining a slightly higher-than-average cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We also believed that carrying a slightly higher-than-average cash balance gave us greater flexibility to act swiftly in the event that timely investment opportunities presented themselves. As for portfolio positioning, the fund retained an overweight exposure to municipal bonds rated A and Baa relative to the benchmark Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/15. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Massachusetts Tax Exempt Income Fund     7 throughout the period. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects, and underweighted local general obligation [G.O.] bonds relative to the benchmark. These securities rely on the taxing power of the issuer and the health of the local economy to make payments from property taxes or sales and income taxes. We maintained our underweight exposure to issuers in Puerto Rico relative to the fund’s Lipper peer group, given our negative credit outlook for the Commonwealth. At the sector level, we favored transportation, higher education, continuing-care retirement communities, and essential service utilities bonds in the portfolio relative to the fund’s Lipper peer group. Overall, this positioning contributed positively to performance. Our shorter-duration positioning was a modest detractor from relative performance versus our Lipper peers, as interest rates moved lower during the period. An underweight position in non-rated bonds versus our Lipper peers also was a headwind for performance, as demand for high-yield municipal bonds helped push prices higher. How do you think the dramatic decline in oil prices will play out across the municipal bond market? Lower oil and energy prices should be a net positive for the municipal bond market, in our opinion. We believe certain sectors, such as Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Massachusetts Tax Exempt Income Fund transportation — notably airlines — and toll roads, could see a positive impact from the decline in prices. However, we also believe that oil-producing states, such as Alaska, North Dakota, and Texas, are likely to see falling revenues as production decreases or ceases over a period of time. In the cases of Alaska and North Dakota, however, these states typically have not issued much municipal bond debt and have set aside what we believe are healthy reserves to ease budget pressures that typically accompany such a downturn. In the case of Texas, we believe the decline in oil and energy prices could be more widely felt. If oil prices remain low for an extended period, affected issuers may come under more pressure, in our opinion. The susceptibility of local G.O. bonds to macroeconomic developments, such as a sharp decline in oil prices, reinforces our predisposition to underweight G.O. bonds in the portfolio relative to the benchmark. What factors are likely to influence the performance of municipal bonds in the coming months? This past March, Fed Chair Janet Yellen stated that when rates start to increase, they might not approach long-term “normal” levels for some time. The overall dovish tone of Yellen’s statement was well received by investors, as it signaled a more gradual path to the normalization of interest rates than many investors had anticipated. As the reporting period came to a close, Yellen acknowledged weakness in some areas of the U.S. economy, but still left open the possibility of raising rates in the second half of 2015. However, we believe the Fed is unlikely to act unless it sees enough consistent data to persuade it that the U.S. recovery is accelerating. Thus, we believe questions about the timing of a Fed interest-rate hike are likely to dominate the public discourse and may fuel market volatility in the coming months until the central bank acts. Accordingly, we believe the Fed’s actions, along with the direction of longer-term U.S. Treasuries, will continue to highly influence the performance of municipal bonds in the coming months. In our opinion, the general fiscal health and creditworthiness of the municipal bond market are solid. Despite some high-profile outliers, such as Detroit, Chicago, and Puerto Rico that have garnered much media attention, we expect defaults to remain low and that they could even decline further as the U.S. economy recovers. The default rate, which stood at 0.03% for 2014 [according to Bank of America Merrill Lynch], is a fraction of the $3.6 trillion municipal bond market, and we don’t believe defaults are likely to increase meaningfully in the foreseeable future. That said, we would expect Illinois, Chicago, and Puerto Rico to continue to be in the headlines, as they contend with budget and pension issues. [See In the News on page 10.] Prospects for reform of the taxation of municipal bonds appear to constitute little risk at this point, in our opinion. However, we are closely monitoring the various proposals and believe any momentum for change will more likely come after the 2016 elections. With credit spreads the tightest that they have been in five years and the prospect of Fed action inching closer, we expect performance will be driven less by price-appreciation potential and more by the tax-free income opportunities afforded by municipal bonds. In today’s low interest-rate environment, where investors continue to search for attractive yield opportunities, we believe many will look to tax-exempt investments to help them keep more of what they earn. Thank you, Thalia, for your time and insights today. Massachusetts Tax Exempt Income Fund     9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS Following debt crises in Detroit and Puerto Rico, Illinois and Chicago are confronting their own fiscal challenges, largely because of unfunded pension obligations. The situation could potentially lead to significantly higher taxes and/or cuts in state and city spending. Illinois has one of the worst funded state-employee pension systems in the nation. Chicago faces about $20 billion in unfunded pension liabilities. In May, Moody’s Investors Service downgraded Chicago’s bond rating to junk status. While Moody’s downgrade of the nation’s third-largest city was a newsworthy development, Chicago still holds investment-grade ratings of A- from Kroll Bond Rating Agency and BBB+ from Standard & Poor’s and Fitch Ratings. In 2013, Detroit faced myriad debts, including unfunded pensions, and became the largest U.S. city ever to seek federal bankruptcy protection. In contrast, Chicago has a more diversified economy and a broader demographic foundation. At this time, Chicago appears unlikely to declare bankruptcy, but its funding difficulties could remain in the headlines for some time. In Puerto Rico, after years of crippling government deficits, government bonds have traded at distressed levels for nearly two years. In late June, the governor of the island territory of the United States announced he would seek a moratorium with creditors, although key debt payments due July 1 were made. 10     Massachusetts Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/15 Class A Class B Class C Class M Class Y (inceptiondates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 5.78% 5.61% 5.52% 5.52% 4.95% 4.95% 5.44% 5.30% 5.86% 10 years 51.76  45.69  44.09  44.09  40.43  40.43  47.55  42.75  54.70  Annualaverage 4.26  3.83  3.72  3.72  3.45  3.45  3.97  3.62  4.46  5 years 22.56  17.66  18.82  16.82  18.00  18.00  20.90  16.97  24.03  Annualaverage 4.15  3.31  3.51  3.16  3.37  3.37  3.87  3.18  4.40  3 years 6.95  2.67  4.98  2.09  4.60  4.60  6.09  2.64  7.77  Annualaverage 2.27  0.88  1.63  0.69  1.51  1.51  1.99  0.87  2.53  1 year 3.24  –0.89  2.61  –2.39  2.44  1.45  2.96  –0.38  3.57  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Massachusetts Tax Exempt Income Fund     11 Comparative index returns For periods ended 5/31/15 Barclays Municipal Bond Index Lipper Massachusetts Municipal Debt Funds category average* Annual average (life of fund) 6.06%    5.62%    10 years 55.65     45.12     Annual average 4.52     3.79     5 years 24.81     21.60     Annual average 4.53     3.98     3 years 9.57     7.05     Annual average 3.09     2.29     1 year 3.18     3.22     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/15, there were 40, 37, 36, 29, and 9 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 5/31/05 to 5/31/15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,409 and $14,043, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,275. A $10,000 investment in the fund’s class Y shares would have been valued at $15,470. 12     Massachusetts Tax Exempt Income Fund Fund price and distribution information For the 12-month period ended 5/31/15 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.322184 $0.261511 $0.246606 $0.295517 $0.344218 Capital gains 2 — Total $0.322184 $0.261511 $0.246606 $0.295517 $0.344218 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 5/31/14 $9.70 $10.10 $9.69 $9.72 $9.70 $10.03 $9.72 5/31/15 9.69 10.09 9.68 9.71 9.69 10.02 9.72 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 3.10% 2.97% 2.48% 2.32% 2.82% 2.73% 3.31% Taxable equivalent 4 5.77 5.53 4.62 4.32 5.25 5.08 6.17 Current 30-day SEC yield 5 N/A 1.75 1.20 1.06 N/A 1.50 2.05 Taxable equivalent 4 N/A 3.26 2.24 1.97 N/A 2.79 3.82 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 46.31% federal and state combined tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Massachusetts Tax Exempt Income Fund     13 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class Y (inceptiondates) (10/23/89) (7/15/93) (8/19/03) (5/12/95) (1/2/08) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Annualaverage (life of fund) 5.74% 5.58% 5.49% 5.49% 4.91% 4.91% 5.41% 5.27% 5.82% 10 years 50.30  44.28  42.86  42.86  39.08  39.08  46.13  41.38  53.09  Annualaverage 4.16  3.73  3.63  3.63  3.35  3.35  3.87  3.52  4.35  5 years 21.99  17.11  18.13  16.13  17.32  17.32  20.33  16.42  23.32  Annualaverage 4.05  3.21  3.39  3.04  3.25  3.25  3.77  3.09  4.28  3 years 6.82  2.55  4.74  1.86  4.25  4.25  5.95  2.51  7.43  Annualaverage 2.22  0.84  1.56  0.61  1.40  1.40  1.95  0.83  2.42  1 year 2.92  –1.20  2.17  –2.80  2.01  1.02  2.64  –0.70  3.14  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 5/31/14 0.77% 1.39% 1.54% 1.04% 0.54% Annualized expense ratio for the six-month period ended 5/31/15* 0.79% 1.41% 1.56% 1.06% 0.56% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 14     Massachusetts Tax Exempt Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2014, to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.95 $7.04 $7.79 $5.30 $2.80 Ending value (after expenses) $1,006.40 $1,003.30 $1,002.50 $1,005.00 $1,007.50 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2015, use the following calculation method. To find the value of your investment on December 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.98 $7.09 $7.85 $5.34 $2.82 Ending value (after expenses) $1,020.99 $1,017.90 $1,017.15 $1,019.65 $1,022.14 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Massachusetts Tax Exempt Income Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     Massachusetts Tax Exempt Income Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2015, Putnam employees had approximately $504,000,000 and the Trustees had approximately $143,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Massachusetts Tax Exempt Income Fund     17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18     Massachusetts Tax Exempt Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Massachusetts Tax Exempt Income Fund     19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Massachusetts Tax Exempt Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Massachusetts Tax Exempt Income Fund (the “fund”) at May 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2015 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsJuly 13, 2015 20     Massachusetts Tax Exempt Income Fund The fund’s portfolio 5/31/15 Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. SGI Syncora Guarantee, Inc. U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.2%)* Rating** Principalamount Value California (0.5%) CA State G.O. Bonds, 5s, 2/1/38 Aa3 $1,500,000 $1,677,780 1,677,780 Guam (1.4%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,125,130 Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,650,000 1,818,185 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A– 600,000 665,154 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5 1/2s, 10/1/40 BBB 500,000 553,905 5s, 10/1/34 BBB 200,000 213,390 4,375,764 Indiana (0.6%) IN State Fin. Auth. VRDN, Ser. A-2 0.1s, 2/1/37 A-1+ 1,205,000 1,205,000 0.1s, 2/1/37 VMIG1 795,000 795,000 2,000,000 Massachusetts (89.5%) Boston, Wtr. & Swr. Comm. Rev. Bonds, Ser. A, 5s, 11/1/30 Aa1 500,000 578,580 Hampden & Wilbraham, Regl. School Dist. G.O. Bonds, 5s, 2/15/41 Aa3 2,000,000 2,156,920 Holyoke G.O. Bonds, 5s, 9/1/29 Aa2 770,000 900,138 Lowell, G.O. Bonds, Ser. A, SGI, 5s, 9/15/22 (Prerefunded 9/15/16) Aa2 1,750,000 1,854,790 MA Bay Trans. Auth. Rev. Bonds (Assmt.), Ser. A, 5 1/4s, 7/1/31 AAA 1,000,000 1,263,300 MA Bay Trans. Auth. Sales Tax Rev. Bonds Ser. C, 5 1/2s, 7/1/16 AAA 2,855,000 3,011,740 Ser. C, U.S. Govt. Coll., 5 1/2s, 7/1/16 (Escrowed to maturity) AAA/P 120,000 126,683 Ser. C, 5 1/4s, 7/1/23 AAA 1,335,000 1,643,692 Ser. A, 5s, 7/1/31 AAA 3,390,000 4,186,006 Massachusetts Tax Exempt Income Fund     21 MUNICIPAL BONDS AND NOTES (97.2%)* cont. Rating** Principalamount Value Massachusetts cont. MA State G.O. Bonds Ser. C, AMBAC, 5s, 8/1/37 Aa1 $2,000,000 $2,161,180 (Construction Loan), Ser. A, 5s, 8/1/27 Aa1 2,000,000 2,239,660 Ser. D, 5s, 10/1/26 Aa1 2,000,000 2,361,420 Ser. A, 5s, 5/1/22 Aa1 2,500,000 2,983,600 MA State Rev. Bonds, 5s, 6/15/22 AAA 2,000,000 2,412,220 MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.) 5s, 7/1/32 A1 1,000,000 1,125,700 5s, 7/1/28 A1 1,500,000 1,725,360 MA State College Bldg. Auth. Rev. Bonds Ser. B, SGI, 5 1/2s, 5/1/28 Aa2 3,000,000 3,611,010 Ser. B, 5s, 5/1/43 Aa2 3,100,000 3,407,117 (Green Bond), 5s, 5/1/39 Aa2 1,500,000 1,681,905 Ser. B, 5s, 5/1/37 Aa2 1,500,000 1,666,185 Ser. A, 5s, 5/1/36 Aa2 2,850,000 3,190,119 Ser. A, AGO, 5s, 5/1/28 Aa2 2,270,000 2,502,289 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B 5s, 1/1/37 A+ 2,250,000 2,473,425 5s, 1/1/32 A+ 2,775,000 3,083,441 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 775,000 904,813 (Tufts Med. Ctr.), Ser. I, 7 1/4s, 1/1/32 BBB 2,000,000 2,445,020 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 547,179 521,921 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 300,000 334,521 (WGBH Edl. Foundation), Ser. A, AMBAC, 5 3/4s, 1/1/42 A 5,000,000 6,190,350 (Milford Regl. Med. Ctr.), Ser. F, 5 5/8s, 7/15/36 Baa3 500,000 556,550 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 94,100 80,448 (Emerson College), Ser. A, 5 1/2s, 1/1/30 Baa1 900,000 1,009,458 (Berklee College of Music), 5 1/4s, 10/1/41 A2 1,500,000 1,700,535 (New England Conservatory of Music), U.S. Govt. Coll., 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 3,000,000 3,368,940 (Simmons College), Ser. H, SGI, 5 1/4s, 10/1/33 Baa1 4,000,000 4,556,440 (Lesley U.), Ser. B-1, AGM, 5 1/4s, 7/1/33 AA 2,000,000 2,245,900 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 2,400,000 2,566,272 (Carleton-Willard Village), 5 1/4s, 12/1/25 A– 700,000 780,409 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 1,500,000 1,595,220 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 3,400,000 3,582,988 (Brandeis U.), Ser. N, 5s, 10/1/39 A1 450,000 487,341 (Franklin W. Olin College), Ser. E, 5s, 11/1/38 A+ 1,000,000 1,109,980 (Tufts U.), Ser. Q, 5s, 8/15/38 Aa2 500,000 571,690 (Boston College), Ser. P, 5s, 7/1/38 Aa3 2,000,000 2,149,900 (Lowell Gen. Hosp.), Ser. G, 5s, 7/1/37 BBB 1,630,000 1,749,658 22     Massachusetts Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.2%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Dev. Fin. Agcy. Rev. Bonds (MCPHS U.), Ser. H, 5s, 7/1/37 AA– $450,000 $507,713 (Brandeis U.), Ser. 0-1, 5s, 10/1/35 A1 1,000,000 1,104,500 (Baystate Med. Oblig. Group), Ser. N, 5s, 7/1/34 A+ 1,000,000 1,118,240 (MCPHS U.), Ser. H, 5s, 7/1/32 AA– 300,000 342,861 (Northeastern U.), 5s, 10/1/31 A2 500,000 556,280 (MA College Pharmacy Allied), Ser. E, AGO, 5s, 7/1/31 (Prerefunded 7/1/17) AA 2,000,000 2,175,340 (Partners Hlth. Care Syst.), Ser. L, 5s, 7/1/31 AA 4,495,000 5,052,065 (Boston U.), Ser. V-1, 5s, 10/1/29 A1 2,000,000 2,249,280 (Boston College), Ser. Q-1, 5s, 7/1/29 Aa3 1,050,000 1,180,200 (Mount Holyoke College), 5s, 7/1/28 Aa3 3,000,000 3,316,530 (Holy Cross College), Ser. B, 5s, 9/1/25 Aa3 1,500,000 1,678,275 (MA College of Pharmacy & Allied Hlth. Science), Ser. F, 5s, 7/1/25 AA– 650,000 761,436 (MA College of Pharmacy & Allied Hlth. Science), Ser. F, 5s, 7/1/23 AA– 125,000 147,028 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 568,156 (First Mtge. — Orchard Cove), 5s, 10/1/18 BB/P 515,000 533,149 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 468,041 2,860 (WGBH Edl. Foundation), Ser. B, AGO, zero%, 1/1/29 AA 2,000,000 1,240,320 (WGBH Edl. Foundation), Ser. B, AGO, zero%, 1/1/28 AA 2,000,000 1,305,540 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton), Ser. 1, U.S. Govt. Coll., 5 3/4s, 12/1/42 (Prerefunded 5/1/19) BBB+ 1,700,000 1,987,538 (Dominion Energy Brayton Point), U.S. Govt. Coll., 5s, 2/1/36 (Prerefunded 8/1/16) BBB+ 1,000,000 1,052,390 MA State Edl. Fin. Auth. Rev. Bonds Ser. B, 5.7s, 1/1/31 AA 1,470,000 1,581,808 Ser. J, 5 5/8s, 7/1/28 AA 865,000 963,325 (Ed. Loan — Issue 1), 5s, 1/1/27 AA 2,750,000 2,998,958 (Ed. Loan — Issue 1), 4 3/8s, 1/1/32 AA 1,500,000 1,515,765 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 (In default) † D/P 194,574 19 (Harvard U.), Ser. N, 6 1/4s, 4/1/20 Aaa 3,000,000 3,675,300 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 3,000,000 3,383,130 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,000,000 2,181,620 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 2,185,000 2,491,228 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB+ 1,065,000 1,065,575 (Jordan Hosp.), Ser. D, 5 3/8s, 10/1/28 B+ 3,000,000 3,001,140 (Care Group), Ser. B-1, NATL, 5 3/8s, 2/1/27 AA– 1,030,000 1,141,621 (Lesley U.), Ser. A, AGO, 5 1/4s, 7/1/39 AA 1,000,000 1,122,050 (Winchester Hosp.), 5 1/4s, 7/1/38 A– 2,225,000 2,425,183 (Lahey Clinic Med. Ctr.), Ser. D, 5 1/4s, 8/15/28 A+ 3,000,000 3,247,950 Massachusetts Tax Exempt Income Fund     23 MUNICIPAL BONDS AND NOTES (97.2%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Dana-Farber Cancer Inst.), Ser. K, 5 1/4s, 12/1/27 A1 $1,500,000 $1,675,590 (MA Inst. of Tech.), Ser. I-1, 5.2s, 1/1/28 Aaa 5,000,000 6,380,750 (Care Group), Ser. E-1, 5 1/8s, 7/1/38 A3 1,000,000 1,073,590 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 755,000 774,079 (Lowell Gen. Hosp.), Ser. C, 5 1/8s, 7/1/35 BBB 725,000 773,097 (Wheaton Coll.), Ser. F, 5s, 1/1/41 A2 2,000,000 2,210,400 (Partners Hlth. Care Syst.), Ser. J-1, 5s, 7/1/39 AA 1,500,000 1,660,455 (Southcoast Hlth. Oblig.), Ser. D, 5s, 7/1/39 A3 1,500,000 1,607,760 (Harvard U.), Ser. B, 5s, 10/1/38 Aaa 500,000 545,290 (MA Inst. of Tech.), Ser. A, 5s, 7/1/38 (Prerefunded 7/1/17) Aaa 2,250,000 2,449,710 (Berklee College of Music), Ser. A, 5s, 10/1/37 A2 2,750,000 2,966,700 (Milford Regl. Med.), Ser. E, 5s, 7/15/37 Baa3 850,000 868,267 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 AA 1,000,000 1,043,760 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 300,000 339,264 (Harvard U.), 5s, 7/15/35 Aaa 2,750,000 2,763,750 (Northeastern U.), Ser. T-1, 5s, 10/1/30 A2 1,000,000 1,125,050 (Northeastern U.), Ser. T-2, 5s, 10/1/30 A2 2,000,000 2,250,100 (Care Group), Ser. E-1, 5s, 7/1/28 A3 1,730,000 1,884,679 (Northeastern U.), Ser. R, 5s, 10/1/26 A2 1,165,000 1,294,851 (Worcester City Campus Corp.), Ser. E, FGIC, NATL, 5s, 10/1/26 (Prerefunded 10/1/16) AA– 2,000,000 2,119,760 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 1,800,000 1,899,036 (Fisher College), Ser. A, 5s, 4/1/22 BBB– 1,110,000 1,162,292 MA State Hlth. & Edl. Fac. Auth. VRDN (Baystate Med. Ctr.), Ser. J-2, 0.1s, 7/1/44 VMIG1 800,000 800,000 (Tufts U.), Ser. N-2, 0.08s, 8/15/34 VMIG1 2,200,000 2,200,000 MA State Hsg. Fin. Agcy. FRB (Single Fam. Hsg.), Ser. 126, 4.7s, 6/1/38 Aa2 930,000 932,595 MA State Hsg. Fin. Agcy. Rev. Bonds Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,577,685 Ser. A, 5.1s, 12/1/30 Aa3 1,475,000 1,542,850 Ser. D, 5.05s, 6/1/40 Aa3 1,550,000 1,610,109 Ser. 157, 4.35s, 12/1/27 Aa2 965,000 996,411 Ser. 171, 4s, 12/1/44 Aa2 750,000 808,733 Ser. SF-169, 4s, 12/1/44 Aa2 1,745,000 1,868,476 Ser. 160, 3 3/4s, 6/1/34 Aa2 595,000 608,382 Ser. A, 3 1/2s, 12/1/31 Aa3 2,000,000 1,988,820 Ser. A, 3 1/4s, 12/1/27 Aa3 1,870,000 1,850,085 MA State Indl. Fin. Agcy. Rev. Bonds (1st Mtge. Berkshire Retirement), Ser. A, 6 5/8s, 7/1/16 BBB 925,000 929,181 MA State Port Auth. Rev. Bonds Ser. A, 5s, 7/1/34 Aa3 3,500,000 3,964,730 Ser. C, AGM, 5s, 7/1/27 AA 5,000,000 5,388,700 24     Massachusetts Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.2%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A $1,765,000 $1,891,798 (BOSFUEL), FGIC, NATL, 5s, 7/1/27 AA– 2,500,000 2,661,350 MA State School Bldg. Auth. Dedicated Sales Tax Rev. Bonds, Ser. A 5s, 8/15/30 AA+ 3,500,000 4,070,640 AGM, 5s, 8/15/26 (Prerefunded 8/15/15) AA+ 4,000,000 4,039,520 MA State School Bldg. Auth. Sr. Sales Tax Rev. Bonds Ser. A, 5s, 5/15/43 AA+ 915,000 1,021,625 Ser. B, 5s, 10/15/41 AA+ 3,500,000 3,889,970 Ser. B, 5s, 10/15/35 AA+ 1,000,000 1,128,690 Ser. B, 5s, 8/15/30 AA+ 4,000,000 4,680,880 MA State Trans. Fund Rev. Bonds (Accelerated Bridge Program) Ser. A, 5s, 6/1/44 Aaa 2,000,000 2,272,740 5s, 6/1/43 Aaa 2,100,000 2,345,952 MA State Wtr. Poll. Abatement Trust Rev. Bonds Ser. 14, 5s, 8/1/32 Aaa 4,000,000 4,519,440 Ser. 13, 5s, 8/1/26 (Prerefunded 8/1/17) Aaa 1,000,000 1,090,020 MA State Wtr. Resource Auth. Rev. Bonds Ser. A, 6 1/2s, 7/15/19 (Escrowed to maturity) Aa1 4,000,000 4,406,880 Ser. C, 5 1/4s, 8/1/42 Aa1 3,500,000 3,969,315 Ser. A, NATL, 5s, 8/1/29 Aa1 3,025,000 3,272,173 Ser. A, U.S. Govt. Coll., NATL, 5s, 8/1/29 (Prerefunded 8/1/17) Aa1 200,000 218,230 Ser. B, AMBAC, 5s, 8/1/26 Aa1 2,000,000 2,231,060 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 1,500,000 1,683,540 Milford, G.O. Bonds, AGM, 5 1/8s, 12/15/24 Aa2 2,475,000 2,740,939 North Reading, G.O. Bonds, 5s, 5/15/35 Aa2 3,750,000 4,199,813 U. of MA Bldg. Auth. Rev. Bonds, Ser. 2, 5s, 11/1/39 Aa2 2,500,000 2,793,000 Worcester, G.O. Bonds (Muni. Purpose Loan), 4s, 11/1/23 Aa3 3,050,000 3,333,467 276,925,236 Mississippi (0.7%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.06s, 6/1/23 P-1 2,110,000 2,110,000 2,110,000 Missouri (0.4%) MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. C, 0.08s, 9/1/30 VMIG1 1,300,000 1,300,000 1,300,000 Ohio (0.4%) OH State Air Quality Dev. Auth., Poll. Control Mandatory Put Bonds (5/1/20) (FirstEnergy Nuclear), Ser. C, 3.95s, 11/1/32 Baa3 300,000 311,943 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group), 5s, 7/1/32 A 750,000 824,573 1,136,516 Massachusetts Tax Exempt Income Fund     25 MUNICIPAL BONDS AND NOTES (97.2%)* cont. Rating** Principalamount Value Oklahoma (0.7%) OK State Tpk. Auth. VRDN, Ser. F, 0.09s, 1/1/28 VMIG1 $2,000,000 $2,000,000 2,000,000 Pennsylvania (0.3%) PA State Tpk. Comm. Rev. Bonds, Ser. C, 5s, 12/1/44 A1 700,000 764,092 764,092 Puerto Rico (2.2%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds 5 1/2s, 5/15/39 BBB– 1,800,000 1,815,048 5 3/8s, 5/15/33 BBB 1,515,000 1,528,877 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/8s, 7/1/37 CCC+ 750,000 530,655 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. AA-2, 5.3s, 7/1/35 CCC+ 250,000 182,670 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 CCC+ 500,000 310,015 Ser. A, 5 3/8s, 8/1/39 CCC+ 1,245,000 768,825 Ser. C, 5 1/4s, 8/1/41 CCC+ 1,435,000 875,379 Ser. C, 5 1/4s, 8/1/40 CCC+ 1,250,000 887,513 6,898,982 Virgin Islands (0.5%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 600,000 669,030 5s, 10/1/25 Baa2 850,000 945,030 1,614,060 TOTAL INVESTMENTS Total investments (cost $281,254,803) $300,802,430 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $309,479,767. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. † This security is non-income-producing. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. 26     Massachusetts Tax Exempt Income Fund The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 28.4% Health care 12.5 Tax bonds 11.9 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $300,802,411 $19 Totals by level $— $300,802,411 $19 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Massachusetts Tax Exempt Income Fund     27 Statement of assets and liabilities 5/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $281,254,803) $300,802,430 Cash 6,344,450 Interest and other receivables 4,310,715 Receivable for shares of the fund sold 489,324 Receivable for investments sold 3,857,915 Prepaid assets 8,571 Total assets 315,813,405 LIABILITIES Payable for investments purchased 4,987,074 Payable for shares of the fund repurchased 702,359 Payable for compensation of Manager (Note 2) 111,787 Payable for custodian fees (Note 2) 2,867 Payable for investor servicing fees (Note 2) 35,382 Payable for Trustee compensation and expenses (Note 2) 100,481 Payable for administrative services (Note 2) 1,148 Payable for distribution fees (Note 2) 120,882 Distributions payable to shareholders 180,406 Other accrued expenses 91,252 Total liabilities 6,333,638 Net assets $309,479,767 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $297,231,609 Undistributed net investment income (Note 1) 265,121 Accumulated net realized loss on investments (Note 1) (7,564,590) Net unrealized appreciation of investments 19,547,627 Total — Representing net assets applicable to capital shares outstanding $309,479,767 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($241,437,809 divided by 24,912,575 shares) $9.69 Offering price per class A share (100/96.00 of $9.69)* $10.09 Net asset value and offering price per class B share ($3,305,879 divided by 341,538 shares)** $9.68 Net asset value and offering price per class C share ($30,360,708 divided by 3,127,006 shares)** $9.71 Net asset value and redemption price per class M share ($2,648,851 divided by 273,322 shares) $9.69 Offering price per class M share (100/96.75 of $9.69)† $10.02 Net asset value, offering price and redemption price per class Y share ($31,726,520 divided by 3,265,070 shares) $9.72 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 28     Massachusetts Tax Exempt Income Fund Statement of operations Year ended 5/31/15 INTEREST INCOME $12,584,250 EXPENSES Compensation of Manager (Note 2) $1,332,362 Investor servicing fees (Note 2) 175,470 Custodian fees (Note 2) 8,739 Trustee compensation and expenses (Note 2) 11,372 Distribution fees (Note 2) 910,064 Administrative services (Note 2) 8,062 Other 148,402 Total expenses 2,594,471 Expense reduction (Note 2) (412) Net expenses 2,594,059 Net investment income 9,990,191 Net realized loss on investments (Notes 1 and 3) (2,650,789) Net unrealized appreciation of investment during the year 2,516,957 Net loss on investments (133,832) Net increase in net assets resulting from operations $9,856,359 The accompanying notes are an integral part of these financial statements. Massachusetts Tax Exempt Income Fund     29 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 5/31/15 Year ended 5/31/14 Operations: Net investment income $9,990,191 $11,252,318 Net realized loss on investments (2,650,789) (4,923,496) Net unrealized appreciation (depreciation) of investments 2,516,957 (7,971,694) Net increase (decrease) in net assets resulting from operations 9,856,359 (1,642,872) Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (134,970) (55,371) Class B (1,868) (735) Class C (17,064) (7,188) Class M (1,477) (665) Class Y (15,121) (4,809) Net realized short-term gain on investments Class A — (94,921) Class B — (1,260) Class C — (12,322) Class M — (1,140) Class Y — (8,245) From tax-exempt net investment income Class A (8,061,522) (9,076,653) Class B (87,884) (95,970) Class C (757,791) (900,723) Class M (85,131) (100,243) Class Y (918,350) (886,665) From net realized long-term gain on investments Class A — (785,738) Class B — (10,431) Class C — (102,000) Class M — (9,440) Class Y — (68,248) Decrease from capital share transactions (Note 4) (5,284,183) (97,636,149) Total decrease in net assets (5,509,002) (111,501,788) NET ASSETS Beginning of year 314,988,769 426,490,557 End of year (including undistributed net investment income of $265,121 and $436,971, respectively) $309,479,767 $314,988,769 The accompanying notes are an integral part of these financial statements. 30     Massachusetts Tax Exempt Income Fund This page left blank intentionally. Massachusetts Tax Exempt Income Fund     31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A May 31, 2015 $9.70 .32 (.01) .31 (.32) — (.32) — — $9.69 3.24 $241,438 .77 3.27 8 May 31, 2014 9.95 .32 (.22) .10 (.32) (.03) (.35) — — 9.70 1.20 254,368 .77 3.41 8 May 31, 2013 10.04 .31 (.07) .24 (.32) (.01) (.33) — — 9.95 2.36 338,606 .77 3.06 8 May 31, 2012 9.31 .37 .76 1.13 (.38) (.02) (.40) — —c,d 10.04 12.38 290,077 .77 3.84 6 May 31, 2011 9.54 .40 (.22) .18 (.39) (.02) (.41) —c —c,e 9.31 1.97 245,228 .77 4.24 12 Class B May 31, 2015 $9.69 .26 (.01) .25 (.26) — (.26) — — $9.68 2.61 $3,306 1.39 2.65 8 May 31, 2014 9.94 .27 (.23) .04 (.26) (.03) (.29) — — 9.69 .58 3,347 1.39 2.79 8 May 31, 2013 10.03 .24 (.07) .17 (.25) (.01) (.26) — — 9.94 1.73 4,314 1.39 2.44 8 May 31, 2012 9.30 .31 .76 1.07 (.32) (.02) (.34) — —c,d 10.03 11.68 3,737 1.40 3.22 6 May 31, 2011 9.53 .34 (.22) .12 (.33) (.02) (.35) —c —c,e 9.30 1.36 4,526 1.40 3.58 12 Class C May 31, 2015 $9.72 .24 —c .24 (.25) — (.25) — — $9.71 2.44 $30,361 1.54 2.50 8 May 31, 2014 9.97 .25 (.22) .03 (.25) (.03) (.28) — — 9.72 .42 31,066 1.54 2.64 8 May 31, 2013 10.05 .23 (.06) .17 (.24) (.01) (.25) — — 9.97 1.67 46,310 1.54 2.29 8 May 31, 2012 9.33 .30 .75 1.05 (.31) (.02) (.33) — —c,d 10.05 11.37 37,098 1.55 3.05 6 May 31, 2011 9.55 .32 (.20) .12 (.32) (.02) (.34) —c —c,e 9.33 1.30 26,306 1.55 3.46 12 Class M May 31, 2015 $9.70 .29 —c .29 (.30) — (.30) — — $9.69 2.96 $2,649 1.04 3.00 8 May 31, 2014 9.95 .30 (.23) .07 (.29) (.03) (.32) — — 9.70 .93 3,102 1.04 3.14 8 May 31, 2013 10.04 .28 (.07) .21 (.29) (.01) (.30) — — 9.95 2.08 4,033 1.04 2.79 8 May 31, 2012 9.31 .35 .75 1.10 (.35) (.02) (.37) — —c,d 10.04 12.05 4,200 1.05 3.56 6 May 31, 2011 9.54 .37 (.21) .16 (.37) (.02) (.39) —c —c,e 9.31 1.72 3,255 1.05 3.95 12 Class Y May 31, 2015 $9.72 .34 —c .34 (.34) — (.34) — — $9.72 3.57 $31,727 .54 3.51 8 May 31, 2014 9.97 .35 (.23) .12 (.34) (.03) (.37) — — 9.72 1.43 23,107 .54 3.63 8 May 31, 2013 10.06 .33 (.07) .26 (.34) (.01) (.35) — — 9.97 2.59 33,227 .54 3.28 8 May 31, 2012 9.33 .39 .76 1.15 (.40) (.02) (.42) — —c,d 10.06 12.59 22,254 .55 4.05 6 May 31, 2011 9.56 .42 (.22) .20 (.41) (.02) (.43) —c —c,e 9.33 2.21 14,502 .55 4.47 12 a  Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b  Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c  Amount represents less than $0.01 per share. d  Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. e  Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 18, 2011. The accompanying notes are an integral part of these financial statements. 32 Massachusetts Tax Exempt Income Fund Massachusetts Tax Exempt Income Fund 33 Notes to financial statements 5/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2014 through May 31, 2015. Putnam Massachusetts Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax and Massachusetts personal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax and Massachusetts personal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. 34     Massachusetts Tax Exempt Income Fund Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At May 31, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $2,137,665 $5,016,447 $7,154,112 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $476,452 recognized during the period between November 1, 2014 and May 31, 2015 to its fiscal year ending May 31, 2016. Massachusetts Tax Exempt Income Fund     35 Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals and dividends payable. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $80,863 to decrease undistributed net investment income and $80,863 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $21,260,807 Unrealized depreciation (1,629,428) Net unrealized appreciation 19,631,379 Undistributed tax-exempt income 445,527 Capital loss carryforward (7,154,112) Post-October capital loss deferral (476,452) Cost for federal income tax purposes $281,171,051 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through September 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s 36     Massachusetts Tax Exempt Income Fund average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $139,446 ClassB 1,881 ClassC 17,249 ClassM 1,596 ClassY 15,298 Total $175,470 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $412 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $181, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $560,677 ClassB 28,395 ClassC 306,703 ClassM 14,289 Total $910,064 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,262 and $101 from the sale of classA and classM shares, respectively, and received $2,837 and $528 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $24,434,638 $31,740,544 U.S. government securities (Long-term) — — Total $24,434,638 $31,740,544 Massachusetts Tax Exempt Income Fund     37 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/15 Year ended 5/31/14 ClassA Shares Amount Shares Amount Shares sold 2,368,353 $23,105,233 2,482,051 $23,329,740 Shares issued in connection with reinvestment of distributions 697,480 6,817,859 862,655 8,120,630 3,065,833 29,923,092 3,344,706 31,450,370 Shares repurchased (4,382,224) (42,740,487) (11,148,428) (104,881,895) Net decrease (1,316,391) $(12,817,395) (7,803,722) $(73,431,525) Year ended 5/31/15 Year ended 5/31/14 ClassB Shares Amount Shares Amount Shares sold 46,495 $453,714 19,957 $188,338 Shares issued in connection with reinvestment of distributions 8,319 81,236 9,500 89,327 54,814 534,950 29,457 277,665 Shares repurchased (58,773) (573,505) (118,004) (1,114,548) Net decrease (3,959) $(38,555) (88,547) $(836,883) Year ended 5/31/15 Year ended 5/31/14 ClassC Shares Amount Shares Amount Shares sold 320,962 $3,144,891 166,535 $1,581,914 Shares issued in connection with reinvestment of distributions 56,290 551,253 77,752 732,785 377,252 3,696,144 244,287 2,314,699 Shares repurchased (447,906) (4,386,382) (1,693,245) (15,951,725) Net decrease (70,654) $(690,238) (1,448,958) $(13,637,026) Year ended 5/31/15 Year ended 5/31/14 ClassM Shares Amount Shares Amount Shares sold 4,544 $44,167 13,397 $126,871 Shares issued in connection with reinvestment of distributions 5,084 49,668 7,437 69,990 9,628 93,835 20,834 196,861 Shares repurchased (56,171) (549,561) (106,407) (1,002,277) Net decrease (46,543) $(455,726) (85,573) $(805,416) Year ended 5/31/15 Year ended 5/31/14 ClassY Shares Amount Shares Amount Shares sold 1,309,311 $12,831,416 937,157 $8,859,148 Shares issued in connection with reinvestment of distributions 80,458 788,758 85,729 809,073 1,389,769 13,620,174 1,022,886 9,668,221 Shares repurchased (501,448) (4,902,443) (1,977,747) (18,593,520) Net increase (decrease) 888,321 $8,717,731 (954,861) $(8,925,299) 38     Massachusetts Tax Exempt Income Fund Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund focuses a majority of its investments in the Commonwealth of Massachusetts and may be affected by economic and political developments in that Commonwealth. Massachusetts Tax Exempt Income Fund     39 Federal tax information (Unaudited) The fund has designated 98.31% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 40     Massachusetts Tax Exempt Income Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past fiveyears: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past fiveyears: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, ViceChair from 2005 to 2011, and Chairsince 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past fiveyears: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy; Great Lakes Science Center John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past fiveyears: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Massachusetts Tax Exempt Income Fund     41 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past fiveyears: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Eversource Corporation, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past fiveyears: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past fiveyears: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: Prior to April 2014, served as Director of TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 42     Massachusetts Tax Exempt Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Massachusetts Tax Exempt Income Fund     43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44     Massachusetts Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting FirmPriceWaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Massachusetts Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2015	$56,501	$ — $11,576	$ — May 31, 2014	$58,493	$ — $11,522	$ — For the fiscal years ended May 31, 2015 and May 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $629,775 and $511,522 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
